Case 2:20-cv-01437-ODW-AS Document 84-1 Filed 08/10/20 Page 1 of 6 Page ID #:1921




    1 DEBORAH S. MALLGRAVE, State Bar No. 198603
       DMallgrave@GGTrialLaw.com
    2 DESIREE N. MURRAY State Bar No. 330079
       DMurray@GGTrialLaw.com
    3 GREENBERG GROSS LLP
      650 Town Center Drive, Suite 1700
    4 Costa Mesa, California 92626
      Telephone: (949) 383-2800
    5 Facsimile: (949) 383-2801
    6 MICHAEL G. FINNEGAN, State Bar No. 241091
       Mike@AndersonAdvocates.com
    7 JENNIFER E. STEIN, State Bar No. 300775
       Jennifer@AndersonAdvocates.com
    8 JEFF ANDERSON & ASSOCIATES
      11812 San Vincente Boulevard, #503
    9 Los Angeles, California, 90049
      Telephone: (310) 357-2425
   10 Facsimile: (651) 297-6543
   11 Attorneys for Plaintiff SOCHIL MARTIN
   12
   13                            UNITED STATES DISTRICT COURT
   14         CENTRAL DISTRICT OF CALIFORNIA, WESTERN DIVISION
   15
   16 SOCHIL MARTIN,                               Case No. 2:20-cv-01437-ODW-AS
   17               Plaintiff,                     DECLARATION OF DEBORAH S.
                                                   MALLGRAVE IN SUPPORT OF
   18        v.                                    OPPOSITION TO MOTION TO
                                                   DISMISS DEFENDANT RAHEL
   19 LA LUZ DEL MUNDO, an                         GARCÍA
      unincorporated association, NAASÓN
   20 JOAQUÍN GARCÍA, an individual, EL
      CONSEJO DE OBISPOS, an
   21 unincorporated association,
      INTERNATIONAL BEREA USA, an
   22 unincorporated association, GILBERTO
      GARCÍA GRANADOS, an individual,
   23 JOSE HERNANDEZ, an individual,
      UZZIEL JOAQUÍN, an individual,
   24 SILVERIO CORONADO, an individual,
      AURELIO ZAVALETA, an individual,
   25 JOSE LUIS ESTRADA, an individual,
      JONATHAN MENDOZA, an individual,
   26 ALMA ZAMORA DE JOAQUÍN, an
      individual, BENJAMIN JOAQUÍN
   27 GARCÍA, an individual, RAHEL
      JOAQUÍN GARCÍA, an individual,
   28 ADORAIM JOAQUÍN ZAMORA, an
                                                                 Case No. 2:20-cv-01437-ODW-AS
        DECLARATION OF DEBORAH S. MALLGRAVE IN SUPPORT OF OPPOSITION TO MOTION TO DISMISS
                                    DEFENDANT RAHEL GARCÍA
Case 2:20-cv-01437-ODW-AS Document 84-1 Filed 08/10/20 Page 2 of 6 Page ID #:1922




    1 individual, DAVID MENDOZA, an
      individual and DOES 1 through 10,
    2 inclusive.
    3               Defendants.
    4
    5
    6
    7
    8
    9
   10
   11
   12
   13
   14
   15
   16
   17
   18
   19
   20
   21
   22
   23
   24
   25
   26
   27
   28
                                              -2-                Case No. 2:20-cv-01437-ODW-AS
        DECLARATION OF DEBORAH S. MALLGRAVE IN SUPPORT OF OPPOSITION TO MOTION TO DISMISS
                                    DEFENDANT RAHEL GARCÍA
Case 2:20-cv-01437-ODW-AS Document 84-1 Filed 08/10/20 Page 3 of 6 Page ID #:1923




    1         I, Deborah S. Mallgrave, declare as follows:
    2         1.    I am an attorney, duly licensed to practice law in the State of California.
    3 I am an attorney with the law firm of Greenberg Gross LLP, counsel of record for
    4 Plaintiff Sochil Martin in this action. The facts stated herein are within my personal
    5 knowledge and if called upon to testify, I can truthfully and competently do so as to
    6 all matters herein.
    7         2.    On February 24, 2020, Plaintiff Sochil Martin (“Plaintiff”) began
    8 attempting service on Defendant Rahel García (“Defendant García”). Plaintiff,
    9 through a licensed process server, made at least five attempts at 139 Milta Lane
   10 Kissimmee, Florida (“Kissimmee Address”). Attached as Exhibit A is a true and
   11 correct copy of an email from the process server documenting these service attempts.
   12         3.    Publicly available information obtained from Lexis Nexis lists the
   13 Kissimmee Address as one of two current residences for Defendant García. Attached
   14 as Exhibit B is a true and correct copy of the Lexis Nexis Report for Defendant
   15 García.
   16         4.    On March 11, 2020, Plaintiff began attempting service on Defendant
   17 García at 308 North Arizona Avenue, Los Angeles, California, the second of the
   18 current addresses listed in García’s Lexis Nexis report in Exhibit B. This address is
   19 further identified publicly as García’s address on websites such as whitepages.com.
   20 Attached as Exhibit C is a true and correct copy of a screenshot from the
   21 whitepages.com report for 308 North Arizona Avenue, last visited on August 10,
   22 2020.
   23         5.    No one at 308 North Arizona Avenue answered the door after three
   24 attempts. These service attempts are also described in the previously referenced
   25 Exhibit A.
   26         6.    On July 8, 2020, my firm mailed a letter to the United States Post Office
   27 located at 975 South Atlantic Boulevard, Los Angeles, California to obtain
   28 information regarding García’s mailing address.
                                              -3-                Case No. 2:20-cv-01437-ODW-AS
        DECLARATION OF DEBORAH S. MALLGRAVE IN SUPPORT OF OPPOSITION TO MOTION TO DISMISS
                                    DEFENDANT RAHEL GARCÍA
Case 2:20-cv-01437-ODW-AS Document 84-1 Filed 08/10/20 Page 4 of 6 Page ID #:1924




    1        7.     On July 27, 2020, my colleague, Desiree N. Murray, hand delivered a
    2 copy of the letter to the United States Post Office located at 975 South Atlantic
    3 Boulevard, Los Angeles, California.
    4        8.     On August 5, 2020, Michelle Sanchez from the United States Post
    5 Office called Ms. Murray to inform her that García currently receives mail at 308
    6 North Arizona Avenue. Attached as Exhibit D is a true and correct copy of the letter
    7 returned to my firm confirming that García does not have a change of address order
    8 on file from 308 North Arizona Avenue, the address at which Sanchez confirmed that
    9 García currently receives mail.
   10        9.     On August 7, 2020, Plaintiff attempted service again at 308 North
   11 Arizona Avenue. Despite the front gate being open and hearing signs of people
   12 inside, no one would answer the door to accept service. Attached as Exhibit E is a
   13 true and correct copy of the e-mail from the process server documenting the
   14 additional service attempts.
   15        10.    My firm has reviewed the Lexis Nexis property report for 308 North
   16 Arizona Avenue which shows that all of García’s children have, at various times,
   17 identified 308 North Arizona Avenue as their primary residence. Attached as
   18 Exhibit F is a true and correct copy of the 308 North Arizona Avenue Lexis Nexis
   19 report.
   20        11.    On March 13, 2020, Plaintiff began attempting service on García at her
   21 declared place of business – the California corporation “Fundación Eva García de
   22 Joaquín,” located at 28899 San Timoteo Canyon Road, Redlands, California
   23 (“Redlands Address”). García is identified on the incorporation paperwork filed with
   24 the state of California as the Chief Executive Officer of the corporation. Attached as
   25 Exhibits G and H are true and correct copies of the Articles of Incorporation and
   26 Statement of Information filed with the California Secretary of State on behalf of
   27 Fundación Eva García de Joaquín. as retrieved from the California Secretary of State
   28 website on August 3, 2020.
                                              -4-                Case No. 2:20-cv-01437-ODW-AS
        DECLARATION OF DEBORAH S. MALLGRAVE IN SUPPORT OF OPPOSITION TO MOTION TO DISMISS
                                    DEFENDANT RAHEL GARCÍA
Case 2:20-cv-01437-ODW-AS Document 84-1 Filed 08/10/20 Page 5 of 6 Page ID #:1925




    1         12.    Publicly available documents list the current owner of the Redlands
    2 Address as Defendant La Luz Del Mundo. Attached as Exhibits I and J are true and
    3 correct copies of two Grant Deeds for 28899 San Timoteo Canyon Rd, Redlands, CA
    4 92373, filed in San Bernardino County, California on July 6, 2001.
    5         13.    On June 1, 2020, Geoffrey A. Neri, counsel for Defendant, e-mailed me
    6 stating that he “expect[ed] to be representing Ms. García ” and requested that Plaintiff
    7 not request entry of default until we had an opportunity to discuss service issues.
    8         14.    On June 1, 2020, I replied to Mr. Neri’s e-mail stating that Plaintiff
    9 would not seek default until we had an opportunity to discuss. Attached as Exhibit
   10 K is a true and correct copy of our e-mail exchange.
   11         15.    On June 4, 2020, I again confirmed via e-mail that Plaintiff would not
   12 seek default on García. Attached as Exhibit L a true and correct copy of my e-mail
   13 to Mr. Neri.
   14         16.    On June 17, 2020, I e-mailed Mr. Neri, asking him to accept service on
   15 behalf of García. Attached as Exhibit M is a true and correct copy of my e-mail to
   16 Mr. Neri.
   17         17.    According to public records, Defendant García owns properties in both
   18 Orlando, Florida and Los Angeles, California. Attached as Exhibit N is a true and
   19 correct copy of the Warranty Deed for 833 Evangeline Avenue, Orlando, Florida,
   20 32809, filed in Orange County Florida on September 19, 2002. Attached as Exhibit
   21 O is a true and correct copy of the Grant Deed for 108 N. Dangler Avenue, Los
   22 Angeles, California 90022, filed in Los Angeles County California on December 29,
   23 1988.
   24         18.    According to public records, La Luz Del Mundo or other affiliates of La
   25 Luz Del Mundo own other properties where service was attempted on García.
   26 Attached as Exhibit P is a true and correct copy of the Deed of Trust for 308 North
   27 Arizona Avenue, Los Angeles, California, 90022, filed in Los Angeles County
   28 California on April 3, 2006. Attached as Exhibit Q is a true and correct copy of the
                                              -5-                Case No. 2:20-cv-01437-ODW-AS
        DECLARATION OF DEBORAH S. MALLGRAVE IN SUPPORT OF OPPOSITION TO MOTION TO DISMISS
                                    DEFENDANT RAHEL GARCÍA
Case 2:20-cv-01437-ODW-AS Document 84-1 Filed 08/10/20 Page 6 of 6 Page ID #:1926




    1 General Warranty Deed for 139 Milta Lane, Kissimmee, Florida 34743, filed in
    2 Osceola County Florida on May 30, 2019.
    3        19.    García’s Lexis Nexis report identifies United States addresses for
    4 García, without break, since at least 1992, and shows that Defendant García
    5 currently holds a valid driver’s license in the state of Texas, and has previously held a
    6 driver’s license in Florida. Attached as Exhibit B is a true and correct copy of
    7 García’s Lexis Nexis report.
    8        20.     A Lexis Nexis report for the Redlands Address shows at least eight
    9 different organizations or corporations associated with the address, including
   10 Fundación Eva García de Joaquín, Eben-Ezer Ranch, and La Luz Del Mundo, d/b/a
   11 Rancho Caballo. Attached as Exhibit R is a true and correct copy of the Redlands
   12 Address Lexis Nexis report.
   13
   14        I declare under penalty of perjury under the laws of the United States of
   15 America that the foregoing is true and correct.
   16        Date: August 10, 2020
   17
   18                                             /s/ Deborah S. Mallgrave
                                                  Deborah S. Mallgrave
   19
   20
   21
   22
   23
   24
   25
   26
   27
   28
                                              -6-                Case No. 2:20-cv-01437-ODW-AS
        DECLARATION OF DEBORAH S. MALLGRAVE IN SUPPORT OF OPPOSITION TO MOTION TO DISMISS
                                    DEFENDANT RAHEL GARCÍA
